EXHIBIT 10 (b)

COMPUTER TASK GROUP, INCORPORATED

STOCK EMPLOYEE COMPENSATION TRUST

[Effective May 3, 1994]

TABLE OF CONTENTS

ARTICLE 1

TRUST, TRUSTEE, TRUST FUND

1.1 TRUST

1.2 TRUSTEE

1.3 TRUST FUND

1.4 TRUST FUND SUBJECT TO CLAIMS

1.5 DEFINITIONS

ARTICLE 2

CONTRIBUTIONS AND DIVIDENDS

2.1 CONTRIBUTIONS

2.2 DIVIDENDS

ARTICLE 3

RELEASE AND ALLOCATION OF COMPANY STOCK

3.1 AVAILABLE SHARES

3.2 ALLOCATIONS

3.3 EXCESS SHARES

ARTICLE 4

COMPENSATION, EXPENSES AND WITHHOLDING

4.1 COMPENSATION AND EXPENSES

4.2 WITHHOLDING OF TAXES

ARTICLE 5

ADMINISTRATION OF TRUST FUND

5.1 MANAGEMENT AND CONTROL OF TRUST FUND

5.2 INVESTMENT OF FUNDS

5.3 TRUSTEE’S ADMINISTRATIVE POWERS

5.4 VOTING AND TENDERING OF COMPANY STOCK

5.5 INDEMNIFICATION

5.6 GENERAL DUTY TO COMMUNICATE TO COMMITTEE

ARTICLE 6

ACCOUNTS AND REPORTS OF TRUSTEE

6.1 RECORDS AND ACCOUNTS OF TRUSTEE

 

80



--------------------------------------------------------------------------------

6.2 REPORTS OF TRUSTEE

6.3 FINAL REPORT

ARTICLE 7

SUCCESSION OF TRUSTEE

7.1 RESIGNATION OF TRUSTEE

7.2 REMOVAL OF TRUSTEE

7.3 APPOINTMENT OF SUCCESSOR TRUSTEE

7.4 SUCCESSION TO TRUST FUND ASSETS

7.5 CONTINUATION OF TRUST

7.6 CHANGES IN ORGANIZATION OF TRUSTEE

7.7 CONTINUANCE OF TRUSTEE’S POWERS IN EVENT OF TERMINATION OF THE TRUST

ARTICLE 8

AMENDMENT OR TERMINATION

8.1 AMENDMENTS

8.2 TERMINATION

8.3 FORM OF AMENDMENT OR TERMINATION

ARTICLE 9

MISCELLANEOUS

9.1 CONTROLLING LAW

9.2 COMMITTEE ACTION

9.3 NOTICES

9.4 SEVERABILITY

9.5 PROTECTION OF PERSONS DEALING WITH THE TRUST

9.6 TAX STATUS OF TRUST

9.7 PARTICIPANTS TO HAVE NO INTEREST IN THE COMPANY BY REASON OF

THE TRUST

9.8 NONASSIGNABILITY

9.9 PLURALS

9.10 COUNTERPARTS

COMPUTER TASK GROUP, INCORPORATED

STOCK EMPLOYEE COMPENSATION TRUST AGREEMENT

THIS TRUST AGREEMENT (the “Agreement”) made effective as of May 3, 1994, between
Computer Task Group, Incorporated, a New York corporation (the “Company”), and
Thomas R. Beecher, Jr., (the “Trustee”) as trustee.

WITNESSETH:

WHEREAS, the Company desires to establish a trust (the “Trust”) for the purposes
stated in this Agreement:

WHEREAS, the Trustee desires to act as trustee of the Trust, and to hold legal
title to the assets of the Trust, in trust, for the purposes hereafter stated
and in accordance with the terms hereof;

 

81



--------------------------------------------------------------------------------

WHEREAS, the Company and/or its Affiliates (as defined below) have previously
adopted the Plans (as defined below);

WHEREAS, the Company desires to provide assurance of the availability of the
shares of its common stock to satisfy certain of its obligations or those of its
subsidiaries under the Plans;

WHEREAS, the Company desires that the assets to be held in the Trust Fund (as
defined below) should be principally or exclusively securities of the Company
and, therefore, expressly waives any diversification of investments requirement
that might otherwise be necessary, appropriate, or required pursuant to
applicable-provisions of law; and

WHEREAS, the Trustee has been appointed as trustee and has accepted such
appointment as of the date set forth first above;

NOW, THEREFORE, the parties hereto hereby establish the Trust and agree that the
Trust will be comprised, held and disposed of as follows:

ARTICLE I

TRUST, TRUSTEE AND TRUST FUND

1.1 TRUST. This Agreement and the Trust shall be known as the Computer Task
Group, Incorporated Stock Employee Compensation Trust. The parties intend that
the Trust will be an independent legal entity with title to and power to convey
all of its assets. The parties hereto further intend that the Trust not be
subject to the Employee Retirement Income Security Act of 1974, as amended,
(“ERISA”). The assets of the Trust will be held, invested and disposed of by the
Trustee, in accordance with the terms of the Trust. No employee benefit plan of
the Company or any Affiliate (including the Plan), or any Participant, is
intended to have any claim on, or any beneficial interest in, any assets of the
Trust Fund prior to the time such assets are actually distributed to any such
Plan as provided in Article 3.

1.2 TRUSTEE. The trustee named above, and his successor or successors, is hereby
designated as the Trustee hereunder, to receive, hold, invest, administer and
distribute the Trust Fund in accordance with the Trust, the provisions of which
shall govern the powers, duties and responsibilities of the Trustee.

1.3 TRUST FUND. The assets held at any time and from time to time under the
Trust collectively are herein referred to as the “Trust Fund” and shall consist
of contributions received by the Trustee, proceeds of any loans, investments and
reinvestment thereof, the earnings and income thereon, less disbursements
thereof. Except as herein otherwise provided, title to the assets of the Trust
Fund shall at all times be vested in the Trustee and securities that are part of
the Trust Fund shall be held in such manner that the Trustee’s name and the
fiduciary capacity in which the securities are held are fully disclosed, subject
to the right of the Trustee to hold title or in the name of a nominee, and the
interests of others in the Trust Fund shall be only the right to have such
assets received, held, invested, administered and distributed in accordance with
the provisions of the Trust.

1.4 TRUST FUND SUBJECT TO CLAIMS. Notwithstanding any provision of this
Agreement to the contrary, the Trust Fund shall at all times remain subject to
the claims of the Company’s general creditors.

1.5 DEFINITIONS. In addition to the terms defined in the preceding portions of
the Trust, the following terms shall have the meanings set forth below unless
the context clearly indicates otherwise:

(a) ADMINISTRATOR. “Administrator” means the plan administrator of each Plan.

(b) AFFILIATE. “Affiliate” means any corporation, more than 50 percent of the
voting stock of which is held by the Company, directly or through one or more
intermediaries, and any comparable ownership interest in an entity which is not
a corporation.

(c) BOARD OF DIRECTORS. “Board of Directors” means the board of directors of the
Company.

 

82



--------------------------------------------------------------------------------

(d) CHANGE OF CONTROL. “Change of Control” shall be deemed to have occurred if:

(i) any Person, which shall mean a “person” as such term is used in Sections
13(d) and 24(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, the Trustee, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of

the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 30 percent or more of the combined voting power of the Company’s

then outstanding voting securities;

(ii) during any period of 24 consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director whose
election by the Board, or whose nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds (2/3) of the
directors (other than in connection with a contested election) before the
beginning of the period cease, for any reason, to constitute at least a majority
thereof;

(iii) the stockholders of the Company approve (1) a plan of complete liquidation
of the Company or (2) the sale or disposition by the Company of all or
substantially all of the Company’s assets unless the acquirer of the assets or
its directors shall meet the conditions for a merger or consolidation in
subparagraphs (iv) (a) or (iv) (b); or

(iv) the stockholders of the Company approve a merger or consolidation of the
Company with any other company other than:

(a)such a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 70-06 of the combined voting power of the
Company’s or such surviving entity’s outstanding voting securities immediately
after such merger of consolidation; or

(b) such a merger or consolidation which would result in the directors of the
Company who were Directors immediately prior thereto continuing to constitute
more than 50 percent of the directors of the surviving entity immediately after
such merger or consolidation.

In this paragraph (iv), “surviving entity” shall mean only an entity in which
all of the Company’s stockholders immediately before such merger or
consolidation become stockholders by the terms of such merger or consolidation,
and the phrase “directors of the Company who were directors immediately prior
thereto” shall include only individuals who were directors of the Company at the
beginning of the 24 consecutive month period preceding the date of such merger
or consolidation, or who were new directors (other than any director nominated
in connection with a contested election or designated by a Person who has
entered into an agreement with the Company to effect a transaction described in
paragraph (i), (iii)(2), (iv)(a) or (iv)(b) of this Subsection) whose election
by the Board, or whose nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds (2/3) of the directors before the
beginning of such period.

(e) CODE. “Code” means the Internal Revenue Code of 1986, as amended.

(f) COMMITTEE. “Committee” means the Compensation Committee of the Board of
Directors, which is charged with administration of the Trust. With respect to
its administration of the Trust, the Committee shall consider recommendations
received by it from an administrative committee of the Company comprised of the
Chairman of the Board and Chief Executive Officer, the President and Chief
Operating Officer, the Executive Vice President of Human

Resources, and the Vice President and Chief Financial Officer.

(g) COMPANY. “Company” means Computer Task Group, Incorporated, a New York
corporation, or any successor thereto.

 

83



--------------------------------------------------------------------------------

(h) COMPANY STOCK. “Company Stock” means shares of common stock, $.01 par value,
issued by the Company, or any successor securities thereto.

(i) EXTRAORDINARY DIVIDEND. “Extraordinary Dividend” means any dividend or other
distribution of cash or other property (other than Company Stock) made with
respect to Company Stock, which the Committee declares to be other than an
ordinary dividend with respect to Company Stock held by the Trust.

(j) FAIR MARKET VALUE. “Fair Market Value” means as of any date the average of
the highest and lowest reported sales prices on such date (or if such date is
not a trading day, then the most recent prior date which is a trading day) of a
share of Company Stock as reported on the composite tape, or similar reporting
system, for issues listed on the New York Stock Exchange (or, if the Company
Stock is no longer traded on the New York Stock Exchange, on such other national
securities exchange on which the Company Stock is listed or national securities
or central market system upon which transactions in Company Stock are reported,
as either shall be designated by the Committee for the purposes hereof) or if
sales of Company Stock are not reported in any manner specified above, the
average of the high bid and low asked quotations on such date (or if such date
is not a trading day, then on the most recent prior date which is a trading day)
in the over-the-counter market as reported by the National Association of
Securities Dealers’ Automated System or, if not so reported, by National
Quotation Bureau, Incorporated or similar organization selected by the
Committee.

(k) LOAN. “Loan” means any loan or extension of credit to the Trust from the
Company evidenced by the promissory note made by the Trustee with which the
Trustee purchases Company Stock in an open-market transaction, private
transaction or, with the consent of the Board of Directors, from the treasury of
the Company.

(l) PARTICIPANT. “Participant” means as of any date any individual who is
employed by the Company or any affiliate of the Company as of such date and is a
participant in any of the Plans.

(m) PERSON. “Person” means any individual, corporation, or other party that may
properly be granted trust powers under the laws of the State of New York.

(n) PLAN OR PLANS. “Plan” or “Plans” means any plan, contract, program,
agreement, or arrangement listed on Exhibit A hereto. The Committee, in its sole
discretion, may add to or delete from Exhibit A any plan, contract, program,
agreement, or arrangement for the benefit of employees or directors of the
Company or its Affiliates.

(o) SUSPENSE ACCOUNT. “Suspense Account” means a separate account to be
maintained by the Trustee to hold Excess Shares pursuant to the terms of Article
3 hereof.

(p) TARGET VALUE. “Target Value” means with respect to each calendar quarter in
each Trust Year the total of the amounts the Committee, in its discretion,
designate to the Trustee that shall be transferred to each of the Plans.

(q) TRUST YEAR. “Trust Year” means each calendar year. Notwithstanding the
foregoing, the first Trust Year shall be the period commencing on the effective
date of the Trust and ending on December 31, 1994.

ARTICLE 2

CONTRIBUTIONS AND DIVIDENDS

2.1 CONTRIBUTIONS. The Company hereby contributes to the Trust Fund and the
Trustee agrees to hold in Trust the property listed in Exhibit B hereto, which
shall become the initial principal of the Trust Fund. The Trustee, within one
year of the effective date of the Trust, shall, as directed by the Committee,
use the initial principal of the Trust to purchase shares of Company Stock
through open-market purchases, private transactions, or, with the Board of
Directors consent, purchases from the treasury of the Company. The Company, in
its sole discretion, may at any time, or from time to time, make additional
deposits of cash or other property in trust with the Trustee to become part of
the principal to be held, administered and disposed of by the Trustee as
provided in the Trust. Additionally, for each calendar quarter in each Trust
Year,

 

84



--------------------------------------------------------------------------------

(i) the Company and its Affiliates may contribute to the Trust in cash such
amount, which together with dividends, as provided in Section 2.2, and any other
earnings of the Trust, which shall enable the Trustee to make all payments of
principal and interest due under a Loan on a timely basis, in which case, unless
otherwise expressly provided herein, the Trustee shall apply all such
contributions, dividends and earnings to the payment of principal and interest
due under a Loan, or

(ii) if, at the end of any calendar quarter in each Trust Year, any such
contribution has not been made in cash, such contribution shall be deemed to
have been made in the form of forgiveness of principal and interest on a Loan
from the Company to the Trustee to the extent of the Company’s failure to make
contributions made under clause (i) above.

All contributions made under the Trust shall be delivered to the Trustee. The
Trustee shall be accountable for all contributions received by him, but shall
have no duty to require any contributions to be made to him.

2.2 DIVIDENDS. Except as otherwise provided herein, dividends paid in cash on
Company Stock held by the Trust, including Company Stock held in the Suspense
Account, shall be applied, immediately upon receipt thereof by the

Trustee, to pay interest and to repay or pre-pay scheduled principal due under a
Loan, which application shall be in the order such principal payments are due.
Extraordinary Dividends shall not be used to pay interest on or principal of a
Loan, but shall be invested in additional Company Stock as soon as practicable,
except as provided below. Dividends which are not in cash or in Company Stock
(including Extraordinary Dividends, or portions thereof) shall be reduced to
cash by the Trustee and reinvested in Company Stock as soon as practicable,
except as provided below. In the Committee’s discretion, investments in Company
Stock may be made through open-market purchases, private transactions, or, with
the Board of Directors consent, purchases from the treasury of the Company.

ARTICLE 3

RELEASE AND ALLOCATION OF COMPANY STOCK

3.1 AVAILABLE SHARES. Subject to the other provisions of this Article, upon the
payment or forgiveness in any calendar quarter in any Trust Year of any
principal on a Loan (a “Principal Payment”), the following number of shares of
Company Stock acquired with the proceeds of the Loan shall become available for
allocation (“Available Shares”): the number of shares so acquired with the
proceeds of the Loan and held in the Trust immediately before such payment or
forgiveness (excluding Company Stock held in the Suspense Account), multiplied
by a fraction the numerator of which is the amount of the Principal Payment and
the denominator of which is the sum of such Principal Payment and the remaining
principal of such Loan outstanding after such Principal Payment. No fractional
shares of Company Stock shall become Available Shares. If the preceding
computation results in fractional shares, the number of Available Shares shall
be computed by rounding down to the next whole number. Further, the following
shall become Available Shares for a calendar quarter:

(i) shares of Company Stock held as part of the Trust Fund not acquired with the
proceeds of a Loan and not held in the Suspense Account,

(ii) shares of Company Stock not encumbered as collateral with respect to a
Loan, as the Committee may designate from time to time to be released from the
Suspense Account, and

(iii) shares of Company Stock as the Committee may designate from time to time
to be released from encumbrance as collateral with respect to a Loan.

The Committee shall inform the Trustee of the number of shares of Company Stock
that shall become Available Shares from time to time, and the Trustee shall be
permitted to rely on the directions provided by the Committee.

 

85



--------------------------------------------------------------------------------

3.2 ALLOCATIONS. Subject to the provisions of Section 3.3, Available Shares
shall be distributed by the Trustee to the Plans listed in Exhibit A as the
Trustee shall be directed by the Committee in its discretion.

Such transfers shall be made at such time as the Committee, in its sole
discretion, shall determine. Further, the Committee, in its discretion, may
determine that distributions to Plans shall be made in cash, or property other
than Company Stock. In such case, the Committee shall direct the Trustee to sell
Available Shares, in an open market or private transaction, in the amount
required to be distributed to a Plan and to distribute the proceeds to such
Plan. The Committee shall inform the Trustee of the number of shares of Company
Stock or the amount of cash that shall be transferred to a plan from time to
time, and the Trustee shall be permitted to rely on the directions provided by
the Committee.

3.3 EXCESS SHARES.

(a) To the extent that the Fair Market Value of the shares of the Company Stock
that become Available Shares in a calendar quarter of a Trust Year exceeds the
Target Value for that calendar quarter, Available Shares with a Fair Market
Value equal to such excess shall be “Excess Shares”. For purposes of this
Section, the Fair Market Value of shares of Company Stock that become Available
Shares shall be determined as of the respective dates shares became Available
Shares pursuant to Section 3.1.

(b) As used herein, the term “Shortfall Amount” shall mean the amount by which
the Fair Market Value of shares of Company Stock that became Available Shares in
any calendar quarter of a Trust Year (determined as of the respective dates that
such shares become Available Shares) is less than the Target Value for such
calendar quarter. If there is a Shortfall Amount in any prior calendar quarter
of any Trust Year, Excess Shares shall be allocated pursuant to Section 3.2
until the aggregate Fair Market Value of Excess Shares (determined as of the
respective dates of allocation) which has been allocated under this Subsection
for all prior calendar quarters of all Trust Years equals the total of the
Shortfall Amounts for all prior calendar quarters of all Trust Years.

(c) If any Excess Shares remain after the application of Section 3.3(b), such
Excess Shares shall be held in a Suspense Account. If there is a Shortfall
Amount in any later calendar quarter of any Trust Year, Excess Shares shall be
removed from such Suspense Account and allocated pursuant to Section 3.2 until
the Fair Market Value of Excess Shares so allocated (determined as of the
respective dates of allocation) equals such Shortfall Amount.

(d) If any Excess Shares remain in the Suspense Account at the termination of
the Trust, such Excess Shares shall be transferred to the Company to be held in
its treasury.

(e) The Committee shall inform the Trustee of the number of shares of Company
Stock that are Excess Shares from time to time, and direct the Trustee as to the
proper application of such Excess Shares to the reduction of Shortfall Amounts
and to placement of such Excess Shares in a Suspense Account. The Trustee shall
be permitted to rely on the directions provided to him by the Committee.

ARTICLE 4

COMPENSATION, EXPENSES AND WITHHOLDING

4.1 COMPENSATION AND EXPENSES. The Trustee shall be entitled to such reasonable
compensation for his services as may be agreed upon from time to time by the
Company and the Trustee and to be reimbursed for his reasonable legal,
accounting, broker, custodial and appraisal fees, expenses and other charges
reasonably incurred in connection with the administration, management,
investment and distribution of the Trust Fund. Such amounts shall be paid, and
such reimbursement shall be made by the Company. If not paid within 60 days from
the date the Company is notified of such fees and expenses, such amounts may be
charged against the Trust Fund.

4.2 WITHHOLDING OF TAXES. While it is anticipated that the Company will make
provision for complying with all applicable Federal, state or local withholding
requirements, the Trustee may withhold, require withholding, or otherwise
satisfy his withholding obligation, on any distribution which it is directed to
make, such amount as it may reasonably estimate to be necessary to comply with
applicable federal, state and local withholding requirements. Upon settlement of
such tax withholding liability, the Trustee shall distribute the balance of such
amount, if any. Prior to making any distribution hereunder, the Trustee may
require such release or documents from

 

86



--------------------------------------------------------------------------------

any taxing authority, or may require such indemnity, as the Trustee shall
reasonably deem necessary for his protection.

ARTICLE 5

ADMINISTRATION OF TRUST FUND

5.1 MANAGEMENT AND CONTROL OF TRUST FUND. Subject to the terms of this
Agreement, the Trustee shall have exclusive authority, discretion and
responsibility to manage and control the assets of the Trust Fund.

5.2 INVESTMENT OF FUNDS. Except as otherwise provided in Section 2.2., in this
Section or as otherwise directed by the Committee, the Trustee shall invest and
reinvest the Trust Fund exclusively in Company Stock, including any accretions
thereto resulting from the proceeds of a tender offer, recapitalization or
similar transaction which, if not in Company Stock, shall be reduced to cash as
soon as practicable. The Trustee may invest the Trust Fund in Company Stock
without regard to any law or rule of court concerning diversification, risk or
nonproductivity, the applicability of which are hereby fully waived by the
Company. The Trustee may, as directed by the Committee, invest any portion of
the Trust Fund temporarily pending investment in Company Stock, distribution or
payment of expenses in

(i) investments in United States government obligations with maturities of less
than one year,

(ii) interest-bearing accounts including but not limited to certificates of
deposit, time deposits, saving accounts and money market accounts with
maturities of less than one year in any bank, including the Trustee’s, which
accounts are insured by the Federal Deposit Insurance Corporation or other
similar federal agency,

(iii) obligations issued or guaranteed by any agency or instrumentality of the
United States with maturities of less than one year,

(iv) short-term discount obligations of the Federal National Mortgage
Association, or

(v) short-term investments of a type then in use by the Company with respect to
its own funds. Absent direction from the Committee, the Trustee shall invest any
portion of the Trust Fund temporarily pending investment in Company Stock, in a
short-term government securities mutual fund.

5.3 TRUSTEE’S ADMINISTRATIVE POWERS. Except as otherwise provided herein, and
subject to the Trustee’s duties hereunder, the Trustee shall have the following
powers and rights, in addition to those provided elsewhere in this Agreement and
by law:

(a) to retain any asset of the Trust Fund for the purposes set forth herein;

(b) subject to Section 2.2, Section 5.2, Section 5.4 and Article 3, to sell any
Trust Fund assets at public or private sale;

(c) upon direction from the Committee, to borrow from the Company to acquire
Company Stock as authorized by this Agreement, to enter into loan agreements
upon such terms (including reasonable interest and security

for the loan and rights to renegotiate and prepay such loan) as may be
determined by the Committee; provided, however, that any collateral given by the
Trustee for a Loan shall be limited to cash contributed by the Company to the
Trust and

dividends paid on Company Stock held in the Trust Fund and Company Stock
acquired with the proceeds of a Loan;

(d) with the consent of the Committee, to settle, submit to arbitration,
compromise, contest, prosecute or abandon claims and demands in favor of or
against the Trust Fund;

(e) subject to Section 5.4, to vote or to give any consent with respect to any
securities, including any Company Stock, held by the Trust either in person or
by proxy for any purpose;

(f) to exercise any of the powers and rights of an individual owner with respect
to any asset of the Trust Fund and to perform any and all other acts that ‘ in
his judgment are necessary or appropriate for the proper

 

87



--------------------------------------------------------------------------------

administration of the Trust Fund, even though such powers, rights and acts are
not specifically enumerated in the Trust;

(g) to employ such accountants, actuaries, investment bankers, appraisers, other
advisors and agents as may be reasonably necessary in collecting, managing,
administering, investing, valuing and distributing the Trust’s assets and
borrowings of the Trustee made in accordance with Section 5.3(c); and to pay
their reasonable fees and expenses, which shall be deemed to be expenses of the
Trust and for which the Trustee shall be reimbursed in accordance with
Section 4.1;

(h) to cause any asset of the Trust Fund to be issued, held or registered in the
Trustee’s individual name or in the name of his nominee, or in such form that
title will pass by delivery, provided that the records of the Trustee shall
indicate the true ownership of such asset;

(i) to utilize another entity as custodian to hold, but not invest or otherwise
manage or control, some or all of the assets of the Trust Fund; and

(j) to consult with legal counsel (who may, or may not, also be counsel for the
Trustee or the Company generally) with respect to any of his duties or
obligations hereunder; and to pay the reasonable fees and expenses of such
counsel, which shall be deemed to be expenses of the Trust and for which the
Trustee shall be reimbursed in accordance with Section 4.1.

Notwithstanding the foregoing, neither the Trust nor the Trustee shall have any
power to, and shall not engage in any activity that could give the trust the
objective of carrying on a business and dividing the gains therefrom, within the
meaning of Section 301.7701-2 of the Procedure and Administrative

Regulations promulgated pursuant to the Code.

5.4 VOTING AND TENDERING OF COMPANY STOCK.

(a) The Trustee, in his sole discretion, shall vote or abstain from voting, all
shares of Company Stock held by the Trust on each matter brought before an
annual or special stockholders meeting or on each matter with respect to which
any written consent of stockholders is to be executed and shall tender or
exchange, or shall refrain from tendering or exchanging, shares of Company Stock
held by the Trust in any tender offer or exchange offer relating to shares of
Company Stock. In exercising such rights, the Trustee agrees to consider in
connection with such decisions not only the direct financial impact upon the
Trust Fund, but also the potential effects, direct or indirect, upon
Participants and the Company’s current and former employees. In connection with
such deliberations, the Trustee shall undertake, to the extent possible, to
obtain information as to how shares of Company Stock previously held in the
Trust and currently held by the Plans will be voted, tendered or exchanged.
Further, the Trustee agrees to consult with the Board of Directors and the
Operating Committee of the Company to obtain their assessment of the effects
exercising such rights will have on the Company. The Trustee shall not be held
to be in breach of any fiduciary duty for any consideration given to the
preceding factors, or such other factors as the Trustee in his reasonable
judgment determines should be considered.

(b) Without limiting the generality of the foregoing, the Company shall maintain
appropriate procedures to ensure that all information relating to voting or
tendering of shares of Company Stock held by the Plans and provided to the
Trustee are transmitted without being divulged or released to any person
affiliated with the Company or its Affiliates not otherwise privy to such
information. Except as may be required by law or court order, all such
information with respect to voting or tendering, referred to in Section 5.4(a),
shall be held confidential by the Trustee and

shall not be divulged or released to any person, other than agents of the
Trustee who are not affiliated with the Company or its Affiliates.

(c) The Trustee may rely upon a certificate of the trustee of each of the Plans
as to

(i) the manner and proportions in which voting rights with respect to shares of
Company Stock are to be exercised or not exercised by the trustee of such Plan
and

 

88



--------------------------------------------------------------------------------

(ii) the proportions of shares of Company Stock that are to be tendered or
exchanged, or not tendered or exchanged, by the trustee of such Plan, and such
certificate shall constitute full protection to the Trustee for any action taken
or omitted to be taken by it in good faith in reliance thereon.

5.5 INDEMNIFICATION.

(a) To the extent lawfully allowable, the Company shall and hereby does
indemnify and hold harmless the Trustee from and against any claims, demands,
actions, administrative or other proceedings, causes of action, liability, loss,
costs, damage or expense (including reasonable attorneys, fees and
disbursements) including any liability alleged to have resulted from a violation
of the Securities Act of 1933, which may be asserted against it, in any way
arising out of or incurred as a result of his action or failure to act in
connection with the operation and administration of the Trust; provided that
such indemnification shall not apply to the extent that the Trustee has acted in
willful or grossly negligent violation of applicable law or his duties under
this Trust or in bad faith. The Trustee shall be under no liability to any
person for any loss of any kind which may result by reason of any action taken
by it in accordance with any direction of the Committee or pursuant to
Section 5.4. The Trustee shall be fully protected in acting upon any instrument,
certificate, or paper delivered by the Committee, Board of Directors or any
trustee of a Plan and believed in good faith by the Trustee to be genuine and to
be signed or presented by the proper person or persons, and the Trustee shall be
under no duty to make any investigation or inquiry as to any statement contained
in any such writing, but may accept the same as conclusive evidence of the truth
and accuracy of the statements therein contained.

(b) The Company may, but shall not be required to, maintain liability insurance
to insure its obligations hereunder. If any payments made by the Company of the
Trust pursuant to this indemnity are covered by insurance, the Company or the
Trust (as applicable) shall be subrogated to the rights of the indemnified party
against the insurance company.

(c) Prior to the time the Company determines whether the trustee shall or shall
not be indemnified pursuant to this Section, the Company shall advance to the
Trustee any cost or expenses incurred by the Trustee in connection with the
defense of any such claims, demands, actions, administrative or other
proceedings or other causes of action.

5.6 GENERAL DUTY TO COMMUNICATE TO COMMITTEE. The Trustee shall promptly notify
the Committee of all communications with or from any government agency or with
respect to any legal proceeding with regard to the Trust and with or from any
participant concerning his entitlement under the Trust.

ARTICLE 6

ACCOUNTS AND REPORTS OF TRUSTEE

6.1 RECORDS AND ACCOUNTS OF TRUSTEE. The Trustee shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection or audit by any person
designated by the Company and which shall be retained as required by applicable
law.

6.2 REPORTS OF TRUSTEE. The Trustee shall deliver to the Committee a report for
the period ending on the last day of each Trust Year, and for each month, a
duplicate copy of the custodian’s report listing all securities and other
property acquired or disposed of and all receipts, disbursements and other
transactions effected by the Trust after the date of the custodian’s last
account, and further listing all cash, securities, and other property held by
the Trust, together with the Fair Market Value thereof, as of the end of such
period. In addition to the foregoing, the report shall contain such information
regarding the Trust Fund’s assets and transactions as the Committee in its
discretion may reasonably request.

6.3 FINAL REPORT. In the event of the resignation or removal of a Trustee
hereunder, the Committee may request and the Trustee shall with reasonable
promptness submit, for the period ending on the effective date os such
resignation or removal, a report similar in form and purpose to that described
in Section 6.2.

 

89



--------------------------------------------------------------------------------

ARTICLE 7

SUCCESSION OF TRUSTEE

7.1 RESIGNATION OF TRUSTEE. The Trustee or any successor thereto may resign as
Trustee hereunder at any time upon delivering a written notice of such
resignation, to take effect 30 days after the delivery thereof to the Committee,
unless the Committee accepts shorter notice; provided, however, that such
resignation shall not be effective until a successor Trustee has assumed the
office of Trustee hereunder. In individual serving as a Trustee shall be deemed
to upon his or her death or if there is filed with the Committee a certification
in writing from any attending physician of such individual Trustee that he or
she is no longer able to make decisions with respect to financial matters. In
such case, the Board of Directors may immediately appoint a successor Trustee
pursuant to Section 7.3.

7.2 REMOVAL OF TRUSTEE. The Trustee or any successor thereof may be removed by
the Company by delivering to the Trustee so removed an instrument executed by
the Committee. Such removal shall take effect at the date specified in such
instrument, which shall not be less than 30 days after delivery of the
instrument, unless the Trustee accepts shorter notice; provided, however, that
no such removal shall be effective until a successor Trustee has assumed the
office of Trustee hereunder.

7.3 APPOINTMENT OF SUCCESSOR TRUSTEE. Whenever the Trustee or any successor
thereto shall resign or be removed or a vacancy in the position shall otherwise
occur, the Board of Directors shall use its best efforts to appoint one or more
Persons as successor Trustee as soon as practicable after receipt by the
Committee of a notice described in Section 7.1, or the delivery to the Trustee
of a notice described in Section 7.2, as the case may be, but in no event more
than 30 days after receipt or delivery, as the case may be, of such notice. A
successor Trustee’s appointment shall not become effective until such successor
shall accept such appointment by delivering its acceptance in writing to the
company. If a successor is not appointed within such 30 day period, the Trustee,
at the Company’s expense, may petition a court of competent jurisdiction for
appointment of a successor. In any event, the Company or any of its Affiliates
may not be appointed as a successor Trustee.

7.4 SUCCESSION TO TRUST FUND ASSETS. The title to all property held hereunder
shall vest in any successor Trustee acting pursuant to the provisions hereof
without the execution or filing of any further instrument, but a resigning or
removed Trustee shall execute all instruments and do all acts necessary to vest
title in the successor Trustee. Each successor Trustee shall have, exercise and
enjoy all of the powers, both discretionary and ministerial, herein conferred
upon its predecessors. A successor Trustee shall not be obliged to examine or
review the accounts, records, or acts of, or property delivered by, any previous
Trustee and shall not be responsible for any action or any failure to act on the
part of any previous Trustee.

7.5 CONTINUATION OF TRUST. In no event shall the legal disability, resignation
or removal of a Trustee terminate the Trust, but the Board of Directors shall
forthwith appoint a successor Trustee in accordance with Section 7.3 to carry
out the terms of the Trust.

7.6 CHANGES IN ORGANIZATION OF TRUSTEE. In the event that any corporate Trustee
serving hereunder shall be converted into, shall merge or consolidate with, or
shall sell or transfer substantially all of its assets and business to, another
corporation, state or federal, the corporation resulting from such conversion,
merger or consolidation, or the corporation to which such sale or transfer shall
be made, shall thereafter become and be the Trustee under the Trust with the
same effect as though originally so named but only if such corporation is
qualified to be a successor Trustee hereunder.

7.7 CONTINUANCE OF TRUSTEE’S POWERS IN EVENT OF TERMINATION OF THE TRUST. In the
event of the termination of the Trust, as provided herein, the Trustee shall
dispose of the Trust Fund in accordance with the provisions hereof. Until the
final distribution of the Trust Fund, the Trustee shall continue to have all
powers provided hereunder as necessary or expedient for the orderly liquidation
and distribution of the Trust Fund.

 

90



--------------------------------------------------------------------------------

ARTICLE 8

AMENDMENT OR TERMINATION

8.1 AMENDMENTS. Except as otherwise provided herein, the Board of Directors may
amend the Trust at any time and from time to time in any manner which it deems
desirable, provided however, no amendment may change the duties of the Trustee
without the Trustee’s consent, which consent shall not be unreasonably withheld.

Notwithstanding the foregoing, the Board of Directors shall retain the power
under all circumstances to amend the Trust to add employee benefit plans to, or
delete plans from, Exhibit A and to clarify any ambiguities or similar issues of
interpretation in this Agreement.

Notwithstanding any other provision of this Agreement, upon a Change of Control,
the Company and the Board of Directors shall have no power to amend the
Agreement and the Trust shall become irrevocable.

8.2 TERMINATION. Subject to this Section, the Trust shall terminate on the
earlier of

(a) the date the Trust no longer holds any assets,

(b) May 3, 2004 or

(c) the date specified in a written notice of termination given by the Board of
Directors to the Trustee.

Upon termination of the Trust other than upon a Change of Control, the Trustee
shall sell all or a portion of the assets of the Trust Fund as directed by the
Committee. The proceeds of such sale or the assets then remaining in the Trust
Fund shall then be distributed by the Committee to the Plans, used towards
repayment of any Loan, or returned to the Company as directed by the Committee
in its discretion. After distribution of all assets held in the Trust Fund as
directed by the Committee, the Company shall be deemed to have forgiven all
amounts then outstanding under any Loan, including accrued and unpaid interest.

The Trust shall become irrevocable and nonamendable and shall terminate
automatically upon a Change of Control. The Company shall notify the Trustee of
the occurrence of a Change of Control as soon as possible after its occurrence.
Immediately upon a termination of the Trust after a Change of Control, the
Company shall be deemed to have forgiven all amounts then outstanding under any
Loan, including accrued and unpaid interest. As soon as practicable after
receiving notice from the Company of a Change of Control, the Trustee shall sell
all of the Company Stock and other non-cash assets (if any) then held in the
Trust Fund as directed by the Committee. The proceeds of such sale shall first
be returned to the Company up to an amount equal to the principal amount of any
Loan and any accrued but unpaid interest thereon that was forgiven upon such
termination. Any funds remaining in the Trust after such payment to the Company
shall be distributed with reasonable promptness to the Plans as directed by the
Committee.

8.3 FORM OF AMENDMENT OR TERMINATION. Any amendment or termination of the Trust
(other than after a Change of Control) shall be evidenced by an instrument in
writing signed by an authorized officer of the Company, certifying that said
amendment or termination has been authorized and directed by the Company or the
Board of Directors, as applicable, and, in the case of any amendment, shall be
consented to by signature of the Trustee or its authorized officer, as the case
may be, if required by Section 8.1.

ARTICLE 9

MISCELLANEOUS

9.1 CONTROLLING LAW. The laws of the State of New York shall be the controlling
law in all matters relating to the Trust, without regard to conflicts of law.

9.2 COMMITTEE ACTION. Any action required or permitted to be taken by the
Committee may be taken on behalf of the Committee by any individual so
authorized. The Company shall furnish to the Trustee the name and specimen
signature of each member of the Committee upon whose statement of a decision or
direction the Trustee is authorized to rely. Until notified of a change in the
identity of such person or persons, the Trustee shall act upon the assumption
that there has been no change.

 

91



--------------------------------------------------------------------------------

9.3 NOTICES. All notices, requests, or other communications required or
permitted to be delivered hereunder shall be in writing, delivered by registered
or certified mail, return receipt requested, telecopier or hand delivery as
follows:

 

To the Company:        Computer Task Group, Incorporated    800 Delaware Ave.   
Buffalo, New York 14209    Attention: Vice President and General Counsel With a
copy to:    Dianne Bennett, Esq.    Hodgson, Russ, Andrews, Wood & Goodyear   
1800 One M&T Plaza    Buffalo, NY 14203 To the Trustee:    Thomas R. Beecher,   
200 Theater Place    Buffalo, NY 14202 With a copy to:    Philip J. Szabla, Esq.
   Albrecht, Maguire, Heffren &    Gregg, P.C.    2100 Main Place Tower   
Buffalo, NY 14202

Any party hereto may from time to time, by written notice given as aforesaid,
designate any other address to which notices, requests or other communications
addressed to it shall be sent.

9.4 SEVERABILITY. If any provision of the Trust shall be held illegal, invalid
or unenforceable for any reason, such provision shall not affect the remaining
parts hereof, but the Trust shall be construed and enforced as if said provision
and never been inserted herein.

9.5 PROTECTION OF PERSONS DEALING WITH THE TRUST. No person dealing with the
Trustee shall be required or entitled to monitor the application of any money
paid or property delivered to the Trustee, or determine whether or not the
Trustee is acting pursuant to authorities granted to it hereunder or to
authorizations or directions herein required.

9.6 TAX STATUS OF TRUST. It is intended that the Company, as grantor hereunder,
be treated as the owner of the entire Trust and the Trust Fund within the
meaning of-subpart E part 1, subchapter K, chapter 1, subtitle A of the Code.
Until advised otherwise, the Trustee in preparing any tax reports or returns may
presume that this is the proper tax status of the Trust.

9.7 PARTICIPANTS TO HAVE NO INTEREST IN THE COMPANY BY REASON OF THE TRUST.
Neither the creation of the Trust nor anything contained in the Trust shall be
construed as giving any person, including any individual employed by the Company
or any Affiliate of the Company, any equity or interest in the assets, business
or affairs of the Company.

9.8 NONASSIGNABILITY. No right or interest of any person to receive
distributions from the Trust shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including, but not by
way of limitation, execution, levy, garnishment, attachment, pledge, or
bankruptcy, but excluding death or mental incompetency, and no right or interest
of any person to receive distributions from the trust shall be subject to any
obligation or liability of such person, including claims for alimony or the
support of any spouse or child.

9.9 PLURALS. Whenever the context requires or permits, the singular form shall
include the plural form and shall be interchangeable.

 

92



--------------------------------------------------------------------------------

9.10 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be considered an original.

IN WITNESS WHEREOF, the Company and the Trustee have caused this Agreement to be
signed, and their seals affixed hereto, by their authorized officers all as of
the day, month and year first above written.

Computer Task Group, Incorporated

By:

Trustee

Thomas R. Beecher, Jr.

EXHIBIT A

COMPUTER TASK GROUP, INCORPORATED

PLANS

1. Employee welfare benefit plans (as defined in Section 3(1) of ERISA sponsored
or maintained by the Company or its Affiliates

2. Computer Task Group, Incorporated Employee Stock Purchase Plan

3. Computer Task Group, Incorporated Management Stock Purchase Plan

4. Computer Task Group, Incorporated Executive Supplemental Benefit Plan

5. Computer Task Group, Incorporated Restricted Stock Plan

6. Computer Task Group, Incorporated 401(k) Retirement Plan

7. 1991 Computer Task Group, Incorporated Stock Option Plan

8. Other stock based compensation plans for employees or directors of Computer
Task Group, Incorporated currently existing or established the future

EXHIBIT B

COMPUTER TASK GROUP, INCORPORATED

INITIAL CONTRIBUTION TO TRUST FUND

$13,400,000.00

 

93